Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

Claims 7 and 8 recite a controller where the controller is interpreted as element 90 and is a general purpose programmable digital computer and control the actuators 124, 134 to control the down force and/or position of the barriers 120, 130 on the polishing pad 30 according to the paragraph that joins pages 15 and 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,077,536 which is also US Patent Application 15/626,936, henceforth referred to as the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims an apparatus for CMP.
See the combination of claims 1 and 3 of the patent where a rotatable platen, a carrier head, and a polishing liquid distribution system including a dispenser, a first barrier, a second barrier, a first actuator, and a second actuator.

Claims 2-5 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-8 of U.S. Patent No. 11,077,536 which is also US Patent Application 15/626,936,in view of Kajiwara et al (US 6,887,132).
The claims of the patent were discussed above.
The patent fails to teach:
Regarding claims 2, 4, and 5:	 The claims of the co-pending application fail to recite the materials of construction of the first and second barriers.
 	The prior art of Kajiwara et al teaches an apparatus for chemical mechanical polishing, comprising: a rotatable platen 106 having a surface to support a polishing pad 108; a carrier head 116 to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser 124 positioned to deliver a polishing liquid at a dispensing position onto a polishing surface of the polishing pad, and a first barrier (wiper 180 or additional distributors 125) including a first solid body having a first leading surface and a first flat bottom surface, the first flat bottom surface positioned to contact the polishing surface, the first barrier located after the dispensing position to spread fresh polishing liquid delivered by the dispenser onto the polishing surface, and wherein the first leading surface of the first barrier curves about an axis perpendicular to the polishing surface.

Regarding claim 2: 	The apparatus of claim 1, wherein the first barrier comprises a first flexible wiper blade 180 and the second barrier comprises a second wiper blade 180 see Fig. 14 of Kajiwara et al.  

Regarding claim 3:	The patent fails to claim that the first and second barrier are oriented at an acute angle relative the polishing surface.

The apparatus of Kajiwara teaches the surfaces of leading edges of the first wiper blade and the second wiper blade/spreader are is oriented at an acute angle relative to the polishing surface.  See col. 3 lines 49-55 angles 10-80 degrees are recited and col. 4 lines 22-36 of Kajiwara et al where angles 1-30 degrees.

The motivation to modify the apparatus recited in the claims of the patent with the suggestion of the teachings of Kajiwara et al to orient the barriers relative the polishing surface is that the design of the first body and first barrier (distributor) facilitates the movement or flow of the chemical. The motivation to adjust the angle of the distributor to direct more or less of the chemical  in order to uniformly distribute the chemical in the path of the polishing head as suggested by Kajiwara et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus recited by the claims of the patent with the design of the first body, first and second barriers as suggested by Kajiwara et al.

Regarding claim 4:	Claim 1 of the patent recites that the first barrier and the second barrier is a solid body, but fails to specifically recite that they are each rigid.

The apparatus of Kajiwara et al features a first barrier 125 comprises a first rigid body(distributor 125, see col. 8 lines 45- 62 and the first paragraph of col 9) and the second barrier125 comprises a second rigid body(distributor 125, see col. 8 lines 45- 62 of Kajiwara et al and the first paragraph of col 9).  

Regarding claim 5:	 The patent fails to claim the first rigid body and the second rigid body each have a flat bottom surface. The apparatus of Kajiwara et al teaches the first right body  (distributor 125, see col. 8 lines 45- 62 and the first paragraph of col 9) and the second rigid body(distributor 125, see col. 8 lines 45- 62 and the first paragraph of col 9) each have a flat bottom surface to contact the polishing surface.  See Fig. 7 of Kajiwara et al.

The materials of construction of the first and second barriers are known art recognized design parameters where the material of construction is selected relative the function of the structure to enhance the functionality. For example, a rigid material the barrier is used to block the flow of slurry while a flexible material is used to spread the slurry so that the polishing surface and/or substrate are not contaminated. Have a flat bottom as suggested by Kajiwara allows for efficient uniform positioning of the barrier relative the polishing surface. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to select materials of construction of the barriers of the co-pending application to enhance the barrier’s ability to block and/or spread the slurry as desired as suggested by the prior art of Kajiwara et al.

Regarding claim 10:	 The patent fails to claim a spreader. Claim 15 of the patent recites that the actuator is configured to sweep the barriers across the polishing pad.
The apparatus of Kajiwara et al teaches the polishing liquid distribution (distributor 125) includes a second rigid body (see col. 8 lines 45- 62 and the first paragraph of col. 9) having a second flat bottom surface to contact the polishing surface and a second side wall to block polishing liquid on the polishing surface, and a spreader (wiper 180) extending laterally from the second side wall.  See Fig. 7

Regarding claim 11:	 The patent fails to claim a splash guard. The apparatus of Kajiwara et al features the first splash guard (wings 172, 174 are discussed in col. 11 lines 48-62 see Fig. 12) extends substantially horizontally from the first side wall.  

The motivation to provide a spreader and splash guard in the apparatus of patent is that the spreader and splash guard facilitates in the effective control of the flow of the slurry. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the patent with the spreader and splash guard as suggested in the apparatus of Kajiwara et al.

Regarding claim 12:	 The patent fails to claim that the first leading surface is oriented at an acute angle relative to the polishing surface, but fails to teach the specific angle at which the barriers are oriented relative the polishing surface.
The apparatus of Kajiwara teaches the surfaces of leading edges of the first wiper blade and the second wiper blade/spreader are is oriented at an acute angle relative to the polishing surface.  See col. 3 lines 49-55 angles 10-80 degrees are recited and col. 4 lines 22-36 of Kajiwara et al where angles 1-30 degrees.

The motivation to modify the apparatus recited in the claims of the patent with the suggestion of the teachings of Kajiwara et al to orient the barriers relative the polishing surface is that the design of the first body and first barrier (distributor) facilitates the movement or flow of the chemical. The motivation to adjust the angle of the distributor to direct more or less of the chemical  in order to uniformly distribute the chemical in the path of the polishing head as suggested by Kajiwara et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus recited by the claims of the patent with the design of the first body, first and second barriers as suggested by Kajiwara et al.

 
Claims 6-9 and 15-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over unpatentable over 1-8 of U.S. Patent No. 11,077,536 which is also US Patent Application 15/626,936,in view of Kajiwara et al (US 6,887,132) as applied in claims 2-5 and 10-12 above, and in further view of Terada Takahiro et al (using the machine generated English translation of JP 2005271151 aka US 2005/0221724  and TW 200531793 which is the priority document of JP 2005271151 recited in the IDS dated 8/24/2021).
The modification of the patent and the prior art held to Kajiwara et al were discussed above.
The modification fails to teach:
Regarding claim 6: The patent fails to specifically claims that the barrier is made of a rigid material though claim 1 of the patent recites the first barrier is a solid body. Claim 3 of the patent does recite that the second barrier curves about an axis perpendicular to the polishing surface.

Furthermore, when reviewing the JP patent held to Terada Takahiro et al it was noted that there are several versions of the patent to include US 2005/0221724, JP 2005271151A and TW 200531793A. It is noted the that JP and US versions are most similar except when reviewing Fig. 1 of the JP patent as illustrated in the English Translation of the Bib data a control unit 60 is illustrated and recited in the TW version of the patent.
The prior art of Terada Takahiro et al (using the TW version of the Machine Generated Translation). See the Machine Generated version of para [0020] where it is recited that the shuttering body 52 can be provided at a range of 0-90 degrees relative the polishing surface. Additionally [0022] of the Machine Generated version of the TW version of the patent illustrates in Fig. 6 a relationship between the flow/spreading/blocking of the slurry and the angle at which the shutter body is adjusted. Likewise, see [0028] - [0033] of the US version of the patent and [0010] of the JP version where the barrier/wiper/rigid body is element (pile 6). See also [0023] of the JP version, [0033] of the US version where (flat plate 6) are said to have angles that can be optimized/adjusted as desired to ensure the optimal flow/blocking of the slurry and see also Fig. 3 in both the US and JP versions of the patents held Terada. A plurality of plates or a plate separated into at least two regions is also recited in the various version of the JP/US/TW patents. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the patent with apparatus of Kajiwara et al with the suggestion of the various versions of the prior art of Terada that the angle of the rigid body/wiper blades are adjustable so as to optimize the flow/blocking of the slurry relative to the polishing surface.
Additionally, the modification fails to teach a controller to operate the first and second actuators as recited in claims 7 and 8.
The prior art of Terada Takahiro et al (using the TW version of the Machine Generated Translation) where a polishing apparatus 10 comprises a polishing pad 23, rotatable platen 21, a carrier head 33, and a polishing liquid distribution with a dispenser 40, barrier (shuttering body 52), and actuator (third arm 51) to adjust the height of the barrier see the Bib data and [0011]-[0020]. A control unit 60 (controller) is provided to control the actuator to adjust the height of the barrier up or down as desired, See Figs 1 and 2. The motivation to provide a control unit for the actuators of Kajiwara et al is that the controller provides automated, repeatable, and efficient control of the actuators so that the height of the actuators will be as desired to ensure that the position of the barriers will be optimized as it removes debris and slurry from the pad. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the patent and the apparatus of Kajiwara et al with the controller of Terada Takahiro et al.
Regarding claim 15:	Recall the prior art as claimed in the patents recites a platen, carrier head, polishing liquid distribution system and first and second barriers which are interpreted as first and second wiper blades  due the discuss of the barriers curving to spread or block the slurry see claim 1 and  3 of the patent.

Likewise, the apparatus of Kajiwara et al for chemical mechanical polishing, comprises a rotatable platen 106 having a surface to support a polishing pad 108; a carrier head 116 to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser 124  positioned to deliver a polishing liquid to a portion of a polishing surface of the polishing pad, a first wiper blade 180 to block polishing liquid on the polishing surface, and a second wiper blade 180 to block polishing liquid on the polishing surface. 
The modification of the patent and Kajiwara et al fails to teach that the first wiper blade extends downwardly at a different angle than the second wiper blade.  

Regarding claim 16: The patent claims in claim that the second barrier is oriented at a right angle (perpendicular) relative to the polishing surface. The modification with Kajiwara et al fails to teach that the first wiper blade extends substantially vertically relative to the polishing surface.  

In the apparatus of Terada et al as illustrated in the JP patent
Recall the teachings of the apparatus of Terada et al as illustrated in the JP patent.
A plurality of plates or a plate separated into at least two regions is also recited in the various version of the JP/US/TW patents. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the patent and Kajiwara et al with the suggestion of the various versions of the prior art of Terada that the angle of the rigid body/wiper blades are adjustable so as to optimize the flow/blocking of the slurry relative to the polishing surface.
Regarding claim 17:	 The apparatus of claim 16, wherein the second wiper blade180 is slanted relative to the polishing surface. See col. 12 lines 18-59 of Kajiwara et al.

Regarding claim 18:	The patent fails to claim that the surface of the leading edge of the second solid body is oriented at an acute angle relative the polishing surface. The apparatus of Kajiwara et al teaches that the second wiper blade 180 is slanted relative to the polishing surface.  See col. 12 lines 18-59 of Kajiwara et al and see Figs. 14-17

Regarding claim 19: See the claim 6 of the patent which claims first and second actuators.


Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,967,483 which is also US Patent Application 15/626,857. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claim 1:	The apparatus of chemical mechanical polishing with a rotatable platen, a carrier head, a polishing liquid distribution system that includes a dispenser a first barrier and a second barrier, and a first actuator and a second actuator that control the height of the first and second barriers respectively recited in claims 1 , 6, 7, 11, 13, and 14 of the patent.

Regarding claim 20: See claim 12 where the first barrier extends to an edge of the platen while the second barrier is spaced from the edge of the platen.


Claims 2-5 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-17 of U.S. Patent No. 10,967,483 which is also US Patent Application 15/626,857 in view of Kajiwara et al (US 6,887,132).
The claims of the patent were discussed above.
The claims of the co-pending application were discussed above.

The patent fails to teach:
Regarding claims 2, 4, and 5:	 The claims of the co-pending application fail to recite the materials of construction of the first and second barriers.
 	The prior art of Kajiwara et al teaches an apparatus for chemical mechanical polishing, comprising: a rotatable platen 106 having a surface to support a polishing pad 108; a carrier head 116 to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser 124 positioned to deliver a polishing liquid at a dispensing position onto a polishing surface of the polishing pad, and a first barrier (wiper 180 or additional distributors 125) including a first solid body having a first leading surface and a first flat bottom surface, the first flat bottom surface positioned to contact the polishing surface, the first barrier located after the dispensing position to spread fresh polishing liquid delivered by the dispenser onto the polishing surface, and wherein the first leading surface of the first barrier curves about an axis perpendicular to the polishing surface.

Regarding claim 2: 	The apparatus of claim 1, wherein the first barrier comprises a first flexible wiper blade 180 and the second barrier comprises a second wiper blade 180 see Fig. 14 of Kajiwara et al.  

Regarding claim 4:	Claim 1 of the patent recites that the first barrier and the second barrier is a solid body, but fails to specifically recite that they are each rigid.
The apparatus of Kajiwara et al features a first barrier 125 comprises a first rigid body(distributor 125, see col. 8 lines 45- 62 and the first paragraph of col 9) and the second barrier125 comprises a second rigid body(distributor 125, see col. 8 lines 45- 62 of Kajiwara et al and the first paragraph of col 9).  

Regarding claim 5:	 The patent fails to claim the first rigid body and the second rigid body each have a flat bottom surface. The apparatus of Kajiwara et al teaches the first right body  (distributor 125, see col. 8 lines 45- 62 and the first paragraph of col 9) and the second rigid body(distributor 125, see col. 8 lines 45- 62 and the first paragraph of col 9) each have a flat bottom surface to contact the polishing surface.  See Fig. 7 of Kajiwara et al.

The materials of construction of the first and second barriers are known art recognized design parameters where the material of construction is selected relative the function of the structure to enhance the functionality. For example, a rigid material the barrier is used to block the flow of slurry while a flexible material is used to spread the slurry so that the polishing surface and/or substrate are not contaminated. Have a flat bottom as suggested by Kajiwara allows for efficient uniform positioning of the barrier relative the polishing surface. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to select materials of construction of the barriers of the co-pending application to enhance the barrier’s ability to block and/or spread the slurry as desired as suggested by the prior art of Kajiwara et al.

Regarding claim 10:	 The patent fails to claim a spreader. Claim 15 of the patent recites that the actuator is configured to sweep the barriers across the polishing pad.
The apparatus of Kajiwara et al teaches the polishing liquid distribution (distributor 125) includes a second rigid body (see col. 8 lines 45- 62 and the first paragraph of col. 9) having a second flat bottom surface to contact the polishing surface and a second side wall to block polishing liquid on the polishing surface, and a spreader (wiper 180) extending laterally from the second side wall.  See Fig. 7

Regarding claim 11:	 The patent fails to claim a splash guard. The apparatus of Kajiwara et al features the first splash guard (wings 172, 174 are discussed in col. 11 lines 48-62 see Fig. 12) extends substantially horizontally from the first side wall.  

The motivation to provide a spreader and splash guard in the apparatus of patent is that the spreader and splash guard facilitates in the effective control of the flow of the slurry. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the patent with the spreader and splash guard as suggested in the apparatus of Kajiwara et al.

Regarding claim 12:	 The patent on recites in claim 4 that the first leading surface is oriented at an acute angle relative to the polishing surface, but fails to teach the specific angle at which the barriers are oriented relative the polishing surface.
The apparatus of Kajiwara teaches the surfaces of leading edges of the first wiper blade and the second wiper blade/spreader are is oriented at an acute angle relative to the polishing surface.  See col. 3 lines 49-55 angles 10-80 degrees are recited and col. 4 lines 22-36 of Kajiwara et al where angles 1-30 degrees.

The motivation to modify the apparatus recited in the claims of the patent with the suggestion of the teachings of Kajiwara et al to orient the barriers relative the polishing surface is that the design of the first body and first barrier (distributor) facilitates the movement or flow of the chemical. The motivation to adjust the angle of the distributor to direct more or less of the chemical  in order to uniformly distribute the chemical in the path of the polishing head as suggested by Kajiwara et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus recited by the claims of the patent with the design of the first body, first and second barriers as suggested by Kajiwara et al.

 
Claims 6-8 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over unpatentable over 1-17 of U.S. Patent No. 10,967,483 henceforth referred to as the patent, which is also US Patent Application 15/626,857 in view of Kajiwara et al (US 6,887,132) as applied in claims 2-5 and 10-12 above, and in further view of Terada Takahiro et al (using the machine generated English translation of JP 2005271151 aka US 2005/0221724  and TW 200531793 which is the priority document of JP 2005271151 recited in the IDS dated 8/24/2021).
The modification of the patent and the prior art held to Kajiwara et al were discussed above.
The modification fails to teach:
Regarding claim 6: Thought the patent fails to teach the barrier is made of a rigid material see claim 5 which recites that leading edges of the first rigid body is oriented at a right angle relative to the polishing surface.

Furthermore, when reviewing the JP patent held to Terada Takahiro et al it was noted that there are several versions of the patent to include US 2005/0221724, JP 2005271151A and TW 200531793A. It is noted the that JP and US versions are most similar except when reviewing Fig. 1 of the JP patent as illustrated in the English Translation of the Bib data a control unit 60 is illustrated and recited in the TW version of the patent.

The prior art of Terada Takahiro et al (using the TW version of the Machine Generated Translation). See the Machine Generated version of para [0020] where it is recited that the shuttering body 52 can be provided at a range of 0-90 degrees relative the polishing surface. Additionally [0022] of the Machine Generated version of the TW version of the patent illustrates in Fig. 6 a relationship between the flow/spreading/blocking of the slurry and the angle at which the shutter body is adjusted. Likewise, see [0028] - [0033] of the US version of the patent and [0010] of the JP version where the barrier/wiper/rigid body is element (pile 6). See also [0023] of the JP version, [0033] of the US version where (flat plate 6) are said to have angles that can be optimized/adjusted as desired to ensure the optimal flow/blocking of the slurry and see also Fig. 3 in both the US and JP versions of the patents held Terada. A plurality of plates or a plate separated into at least two regions is also recited in the various version of the JP/US/TW patents. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the patent with apparatus of Kajiwara et al with the suggestion of the various versions of the prior art of Terada that the angle of the rigid body/wiper blades are adjustable so as to optimize the flow/blocking of the slurry relative to the polishing surface.
Additionally, the modification fails to teach a controller to operate the first and second actuators as recited in claims 7 and 8.
The prior art of Terada Takahiro et al (using the TW version of the Machine Generated Translation) where a polishing apparatus 10 comprises a polishing pad 23, rotatable platen 21, a carrier head 33, and a polishing liquid distribution with a dispenser 40, barrier (shuttering body 52), and actuator (third arm 51) to adjust the height of the barrier see the Bib data and [0011]-[0020]. A control unit 60 (controller) is provided to control the actuator to adjust the height of the barrier up or down as desired, See Figs 1 and 2. The motivation to provide a control unit for the actuators of Kajiwara et al is that the controller provides automated, repeatable, and efficient control of the actuators so that the height of the actuators will be as desired to ensure that the position of the barriers will be optimized as it removes debris and slurry from the pad. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the patent and the apparatus of Kajiwara et al with the controller of Terada Takahiro et al.
Regarding claim 15:	Recall the prior art as claimed in the co-pending application recites a platen, carrier head, polishing liquid distribution system and first and second barriers which are interpreted as first and second wiper blades see claim 3 of the patent.

Likewise, the apparatus of Kajiwara et al for chemical mechanical polishing, comprises a rotatable platen 106 having a surface to support a polishing pad 108; a carrier head 116 to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser 124  positioned to deliver a polishing liquid to a portion of a polishing surface of the polishing pad, a first wiper blade 180 to block polishing liquid on the polishing surface, and a second wiper blade 180 to block polishing liquid on the polishing surface. 
The modification of the patent and Kajiwara et al fails to teach that the first wiper blade extends downwardly at a different angle than the second wiper blade.  

Regarding claim 16: The patent claims that the first body is oriented at a right angle relative to the polishing surface. The modification with Kajiwara et al fails to teach that the first wiper blade extends substantially vertically relative to the polishing surface.  

In the apparatus of Terada et al as illustrated in the JP patent
Recall the teachings of the apparatus of Terada et al as illustrated in the JP patent.
A plurality of plates or a plate separated into at least two regions is also recited in the various version of the JP/US/TW patents. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the patent and Kajiwara et al with the suggestion of the various versions of the prior art of Terada that the angle of the rigid body/wiper blades are adjustable so as to optimize the flow/blocking of the slurry relative to the polishing surface.
Regarding claim 17:	 The apparatus of claim 16, wherein the second wiper blade180 is slanted relative to the polishing surface. See col. 12 lines 18-59 of Kajiwara et al.

Regarding claim 18:	Claim 10 of the patent claims that the surface of the leading edge of the second solid body is oriented at an acute angle relative the polishing surface. The apparatus of Kajiwara et al teaches that the second wiper blade 180 is slanted relative to the polishing surface.  See col. 12 lines 18-59 of Kajiwara et al and see Figs. 14-17

Regarding claim 19: See the combination of claims 6 and 11 of the patent claims first and second actuators.

Claims 1, 3, 9, 13, 14, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/371032 henceforth referred to the co-pending application. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application recites an apparatus for chemical mechanical polishing with a rotatable platen, a carrier head, a polishing liquid distribution system that includes a dispenser and a first barrier as recited in claims 1 and 3.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1:	 The claims of the co-pending application recite an apparatus for chemical mechanical polishing, comprising: a rotatable platen having a surface to support a polishing pad; a carrier head to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser positioned to deliver a polishing liquid at a dispensing position onto a polishing surface of the polishing pad, and a first barrier including a first solid body having a first leading surface and a first flat bottom surface, the first flat bottom surface positioned to contact the polishing surface, the first barrier located after the dispensing position to spread fresh polishing liquid delivered by the dispenser onto the polishing surface, and wherein the first leading surface of the first barrier curves about an axis perpendicular to the polishing surface.  See claims 1 and 15 of the co-pending application.

Regarding claim 3:	See claim 10 of the co-pending application where it is recited that the first leading surface of the first and second barriers is oriented at an acute angle relative to the polishing surface.

Regarding claim 9:	 See claim 9 of the co-pending application where a splash guard is recited.

Regarding claim 13.  See the combination of claims 1, 2, and 7 tech that first and second actuators are provided to adjust a height of the second rigid body relative to and/or a pressure of the second rigid body on the polishing surface.  

Regarding claim 14:	See the combination of claims 1, 2, and 7 tech that first and second actuators are provided to adjust a height of the first rigid body relative to and/or a pressure. 

Regarding claim 20:  See the combination of claims 1 and 4-7 where it is recited that the first and second barriers are provided to block the polishing liquid on the polishing surface.


Claims 2, 4, 5, and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/371032 henceforth referred to the co-pending application in view of Kajiwara et al (US 6,887,132).
The claims of the co-pending application were discussed above.

The patent fails to teach:
Regarding claims 2, 4, and 5:	 The claims of the co-pending application fail to recite the materials of construction of the first and second barriers.
 	The prior art of Kajiwara et al teaches an apparatus for chemical mechanical polishing, comprising: a rotatable platen 106 having a surface to support a polishing pad 108; a carrier head 116 to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser 124 positioned to deliver a polishing liquid at a dispensing position onto a polishing surface of the polishing pad, and a first barrier (wiper 180 or additional distributors 125) including a first solid body having a first leading surface and a first flat bottom surface, the first flat bottom surface positioned to contact the polishing surface, the first barrier located after the dispensing position to spread fresh polishing liquid delivered by the dispenser onto the polishing surface, and wherein the first leading surface of the first barrier curves about an axis perpendicular to the polishing surface.

Regarding claim 2: 	The apparatus of claim 1, wherein the first barrier comprises a first flexible wiper blade 180 and the second barrier comprises a second wiper blade 180 see Fig. 14 of Kajiwara et al.  

Regarding claim 4:	The apparatus of claim 1, wherein the first barrier 125 comprises a first rigid body(distributor 125, see col. 8 lines 45- 62 and the first paragraph of col 9) and the second barrier125 comprises a second rigid body(distributor 125, see col. 8 lines 45- 62 of Kajiwara et al and the first paragraph of col 9).  

Regarding claim 5:	 The apparatus of claim 4, wherein the first right body  of Kajiwara et al (distributor 125, see col. 8 lines 45- 62 and the first paragraph of col 9) and the second rigid body(distributor 125, see col. 8 lines 45- 62 and the first paragraph of col 9) each have a flat bottom surface to contact the polishing surface.  See Fig. 7 of Kajiwara et al.

The materials of construction of the first and second barriers are known art recognized design parameters where the material of construction is selected relative the function of the structure to enhance the functionality. For example, a rigid material the barrier is used to block the flow of slurry while a flexible material is used to spread the slurry so that the polishing surface and/or substrate are not contaminated. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to select materials of construction of the barriers of the co-pending application to enhance the barrier’s ability to block and/or spread the slurry as desired as suggested by the prior art of Kajiwara et al.

Regarding claim 10:	 The co-pending application fails to claim a spreader. The apparatus of Kajiwara et al teaches the polishing liquid distribution (distributor 125) includes a second rigid body (see col. 8 lines 45- 62 and the first paragraph of col. 9) having a second flat bottom surface to contact the polishing surface and a second side wall to block polishing liquid on the polishing surface, and a spreader (wiper 180) extending laterally from the second side wall.  See Fig. 7

Regarding claim 11:	 The apparatus of claim 10, wherein the first splash guard (wings 172, 174 are discussed in col. 11 lines 48-62 see Fig. 12) extends substantially horizontally from the first side wall.  

The motivation to provide a spreader in the apparatus of the co-pending application is that the spreader facilitates in the effective control of the flow of the slurry. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the co-pending application with the spreader as suggested in the apparatus of Kajiwara et al.

Regarding claim 12:	 The co-pending application recites in claim 10 that the first leading surface is oriented at an acute angle relative to the polishing surface, but fails to teach the specific angle at which the barriers are oriented relative the polishing surface.
The apparatus of Kajiwara teaches the surfaces of leading edges of the first wiper blade and the second wiper blade/spreader are is oriented at an acute angle relative to the polishing surface.  See col. 3 lines 49-55 angles 10-80 degrees are recited and col. 4 lines 22-36 of Kajiwara et al where angles 1-30 degrees.

The motivation to modify the apparatus recited in the claims of the patent with the suggestion of the teachings of Kajiwara et al to orient the barriers relative the polishing surface is that the design of the first body and first barrier (distributor) facilitates the movement or flow of the chemical. The motivation to adjust the angle of the distributor to direct more or less of the chemical  in order to uniformly distribute the chemical in the path of the polishing head as suggested by Kajiwara et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus recited by the claims of the patent with the design of the first body, first and second barriers as suggested by Kajiwara et al.

 
Claims 6-8 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/371032 henceforth referred to the co-pending application in view of Kajiwara et al (US 6,887,132) as applied in claims 2, 4, 5, and 10-12 above, and in further view of Terada Takahiro et al (using the machine generated English translation of JP 2005271151 aka US 2005/0221724  and TW 200531793 which is the priority document of JP 2005271151 recited in the IDS dated 8/24/2021).
The modification of co-pending application and Kajiwara et al were discussed above.
The modification fails to teach:
Regarding claim 6: The apparatus of claim 4, wherein leading edges of the first rigid body and second rigid body are oriented at a right angle relative to the polishing surface.

When reviewing the JP patent held to Terada Takahiro et al it was noted that there are several versions of the patent to include US 2005/0221724, JP 2005271151A and TW 200531793A. It is noted the that JP and US versions are most similar except when reviewing Fig. 1 of the JP patent as illustrated in the English Translation of the Bib data a control unit 60 is illustrated and recited in the TW version of the patent.
The prior art of Terada Takahiro et al (using the TW version of the Machine Generated Translation). See the Machine Generated version of para [0020] where it is recited that the shuttering body 52 can be provided at a range of 0-90 degrees relative the polishing surface. Additionally [0022] of the Machine Generated version of the TW version of the patent illustrates in Fig. 6 a relationship between the flow/spreading/blocking of the slurry and the angle at which the shutter body is adjusted. Likewise, see [0028] - [0033] of the US version of the patent and [0010] of the JP version where the barrier/wiper/rigid body is element (pile 6). See also [0023] of the JP version, [0033] of the US version where (flat plate 6) are said to have angles that can be optimized/adjusted as desired to ensure the optimal flow/blocking of the slurry and see also Fig. 3 in both the US and JP applications. A plurality of plates or a plate separated into at least two regions is also recited in the various version of the JP/US/TW patents. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the co-pending application with apparatus of Kajiwara et al with the suggestion of the various versions of the prior art of Terada that the angle of the rigid body/wiper blades are adjustable so as to optimize the flow/blocking of the slurry relative to the polishing surface.
Additionally, the modification fails to teach a controller to operate the first and second actuators as recited in claims 7 and 8.
The prior art of Terada Takahiro et al (using the TW version of the Machine Generated Translation) where a polishing apparatus 10 comprises a polishing pad 23, rotatable platen 21, a carrier head 33, and a polishing liquid distribution with a dispenser 40, barrier (shuttering body 52), and actuator (third arm 51) to adjust the height of the barrier see the Bib data and [0011]-[0020]. A control unit 60 (controller) is provided to control the actuator to adjust the height of the barrier up or down as desired, See Figs 1 and 2. The motivation to provide a control unit for the actuators of Kajiwara et al is that the controller provides automated, repeatable, and efficient control of the actuators so that the height of the actuators will be as desired to ensure that the position of the barriers will be optimized as it removes debris and slurry from the pad. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the co-pending application and the apparatus of Kajiwara et al with the controller of Terada Takahiro et al.
Regarding claim 15:	Recall the prior art as claimed in the co-pending application recites a platen, carrier head, polishing liquid distribution system and first and second barriers which are interpreted as first and second wiper blades see claim 1 of the co-pending application.

Likewise, the apparatus of Kajiwara et al for chemical mechanical polishing, comprises a rotatable platen 106 having a surface to support a polishing pad 108; a carrier head 116 to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser 124  positioned to deliver a polishing liquid to a portion of a polishing surface of the polishing pad, a first wiper blade 180 to block polishing liquid on the polishing surface, and a second wiper blade 180 to block polishing liquid on the polishing surface. 
The modification of the co-pending application and Kajiwara et al fails to teach that the first wiper blade extends downwardly at a different angle than the second wiper blade.  

Regarding claim 16: Kajiwara et al fails to teach that the first wiper blade extends substantially vertically relative to the polishing surface.  

In the apparatus of Terada et al as illustrated in the JP patent
Recall the teachings of the apparatus of Terada et al as illustrated in the JP patent.
A plurality of plates or a plate separated into at least two regions is also recited in the various version of the JP/US/TW patents. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Kajiwara et al with the suggestion of the various versions of the prior art of Terada that the angle of the rigid body/wiper blades are adjustable so as to optimize the flow/blocking of the slurry relative to the polishing surface.
Regarding claim 17:	 The apparatus of claim 16, wherein the second wiper blade180 is slanted relative to the polishing surface. See col. 12 lines 18-59 of Kajiwara et al.
Regarding claim 18:	 The apparatus of claim 15, wherein the second wiper blade 180 is slanted relative to the polishing surface.  See col. 12 lines 18-59 of Kajiwara et al and see Figs. 14-17

Regarding claim 19:The apparatus of claim 15, comprising a first actuator 146 to adjust a height of the first rigid body relative to and/or a pressure of the first rigid body on the polishing surface, and a second actuator 146 to adjust a height of the second rigid body relative to and/or a pressure of the second rigid body on the polishing surface.  See col. 10 lines 7-39 of Kajiwara et al.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiwara et al (US 6,887,132).
Regarding claim 1:	 An apparatus for chemical mechanical polishing, comprising: a rotatable platen 106 having a surface to support a polishing pad 108; a carrier head 116 to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser 124 positioned to deliver a polishing liquid at a dispensing position onto a polishing surface of the polishing pad, and a first barrier (wiper 180 or additional distributors 125) including a first solid body having a first leading surface and a first flat bottom surface, the first flat bottom surface positioned to contact the polishing surface, the first barrier located after the dispensing position to spread fresh polishing liquid delivered by the dispenser onto the polishing surface, and wherein the first leading surface of the first barrier curves about an axis perpendicular to the polishing surface.  See Figs. 3-7, 9,  11, 13, and 15-17 of Kajiwara et al and the discussion in col. 7 lines 27-col. 8 lines 3 of Kajiwara et al, the paragraph that joins col. 8 and 9 of Kajiwara et al which discusses the arc.

Regarding claim 2: 	The apparatus of claim 1, wherein the first barrier comprises a first flexible wiper blade 180 and the second barrier comprises a second wiper blade 180 see Fig. 14.  

Regarding claim 3:	 The apparatus of claim 2, wherein surfaces of leading edges of the first wiper blade and the second wiper blade are is oriented at an acute angle relative to the polishing surface.  See col. 3 lines 49-55 angles 10-80 degrees are recited and col. 4 lines 22-36 of Kajiwara et al where angles 1-30 degrees.

Regarding claim 4:	The apparatus of claim 1, wherein the first barrier 125 comprises a first rigid body(distributor 125, see col. 8 lines 45- 62 and the first paragraph of col 9) and the second barrier125 comprises a second rigid body(distributor 125, see col. 8 lines 45- 62 and the first paragraph of col 9).  

Regarding claim 5:	 The apparatus of claim 4, wherein the first right body (distributor 125, see col. 8 lines 45- 62 and the first paragraph of col 9) and the second rigid body(distributor 125, see col. 8 lines 45- 62 and the first paragraph of col 9) each have a flat bottom surface to contact the polishing surface.  See Fig. 7
Regarding claim 9:	 An apparatus for chemical mechanical polishing, comprising: a rotatable platen 106 having a surface to support a polishing pad; a carrier head 116 to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser 124 positioned to deliver a polishing liquid to a portion of a polishing surface of the polishing pad, a first rigid body (distributor 125, see col. 8 lines 45- 62 and the first paragraph of col 9) having a first flat bottom surface to contact the polishing surface and a first side wall to block polishing liquid on the polishing surface, and a splash guard (wings 172, 174) extending laterally from the first side wall.  See Fig. 7.

Regarding claim 10:	 The apparatus of claim 9, wherein the polishing liquid distribution (distributor 125) includes a second rigid body (see col. 8 lines 45- 62 and the first paragraph of col. 9) having a second flat bottom surface to contact the polishing surface and a second side wall to block polishing liquid on the polishing surface, and a spreader (wiper 180) extending laterally from the second side wall.  See Fig. 7

Regarding claim 11:	 The apparatus of claim 10, wherein the first splash guard (wings 172, 174 are discussed in col. 11 lines 48-62 see Fig. 12) extends substantially horizontally from the first side wall.  

Regarding claim 12:	The apparatus of claim 10, wherein the spreader extends laterally from the second side wall at an angle of 15 to 75 degrees relative to the polishing surface.  See col. 3 lines 49-55 angles 10-80 degrees are recited and col. 4 lines 22-36 of Kajiwara et al where angles 1-30 degrees.

Regarding claim 13. The apparatus of claim 10, comprising a first actuator to adjust a height of the first rigid body distributor 125,  relative to and/or a pressure of the first rigid body on the polishing surface, and a second actuator (each distributor is given an actuator see Fig. 7 and the last paragraph of col. 9)  to adjust a height of the second rigid body relative to and/or a pressure of the second rigid body on the polishing surface.  

Regarding claim 14:	 The apparatus of claim 9, comprising a first actuator 146 to adjust a height of the first rigid body relative to and/or a pressure ( a piston is included to adjust pressure) of the first rigid body on the polishing surface.  See col. 10 lines 7-39 of Kajiwara et al and Fig. 7.

Regarding claim 20: An apparatus for chemical mechanical polishing, comprising: a rotatable platen 106 having a surface to support a polishing pad 108; a carrier head 116 to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser 124 positioned to deliver a polishing liquid at a dispensing position onto a polishing surface of the polishing pad, and a first barrier (wiper 180 or additional distributors 125) including a first solid body having a first leading surface and a first flat bottom surface, the first flat bottom surface positioned to contact the polishing surface, the first barrier located after the dispensing position to spread fresh polishing liquid delivered by the dispenser onto the polishing surface, and wherein the first leading surface of the first barrier curves about an axis perpendicular to the polishing surface.  See Figs. 3-7, 9,  11, 13, and 15-17 of Kajiwara et al and the discussion in col. 7 lines 27-col. 8 lines 3 of Kajiwara et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al (US 6,887,132) in view of Terada Takahiro et al (using the machine generated English translation of JP 2005271151 aka US 2005/0221724  and TW 200531793 which is the priority document of JP 2005271151 recited in the IDS dated 8/24/2021).
The teachings of Kajiwara et al were discussed above.
When reviewing the JP patent held to Terada Takahiro et al it was noted that there are several versions of the patent to include US 2005/0221724, JP 2005271151A and TW 200531793A. It is noted the that JP and US versions are most similar except when reviewing Fig. 1 of the JP patent as illustrated in the English Translation of the Bib data a control unit 60 is illustrated and recited in the TW version of the patent.

The prior art of Kajiwara et al fails to teach:
Regarding claim 6: The apparatus of claim 4, wherein leading edges of the first rigid body and second rigid body are oriented at a right angle relative to the polishing surface.

The prior art of Terada Takahiro et al (using the TW version of the Machine Generated Translation). See the Machine Generated version of para [0020] where it is recited that the shuttering body 52 can be provided at a range of 0-90 degrees relative the polishing surface. Additionally [0022] of the Machine Generated version of the TW version of the patent illustrates in Fig. 6 a relationship between the flow/spreading/blocking of the slurry and the angle at which the shutter body is adjusted. Likewise, see [0028] - [0033] of the US version of the patent and [0010] of the JP version where the barrier/wiper/rigid body is element (pile 6). See also [0023] of the JP version, [0033] of the US version where (flat plate 6) are said to have angles that can be optimized/adjusted as desired to ensure the optimal flow/blocking of the slurry and see also Fig. 3 in both the US and JP applications. A plurality of plates or a plate separated into at least two regions is also recited in the various version of the JP/US/TW patents. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Kajiwara et al with the suggestion of the various versions of the prior art of Terada that the angle of the rigid body/wiper blades are adjustable so as to optimize the flow/blocking of the slurry relative to the polishing surface.
Additionally, the prior art of Kajiwara et al fails to teach a controller to operate the first and second actuators as recited in claims 7 and 8.
The prior art of Terada Takahiro et al (using the TW version of the Machine Generated Translation) where a polishing apparatus 10 comprises a polishing pad 23, rotatable platen 21, a carrier head 33, and a polishing liquid distribution with a dispenser 40, barrier (shuttering body 52), and actuator (third arm 51) to adjust the height of the barrier see the Bib data and [0011]-[0020]. A control unit 60 (controller) is provided to control the actuator to adjust the height of the barrier up or down as desired, See Figs 1 and 2. The motivation to provide a control unit for the actuators of Kajiwara et al is that the controller provides automated, repeatable, and efficient control of the actuators so that the height of the actuators will be as desired to ensure that the position of the barriers will be optimized as it removes debris and slurry from the pad. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Kajiwara et al with the controller of Terada Takahiro et al.

Regarding claim 15:	Though the apparatus of Kajiwara et al for chemical mechanical polishing, comprising: a rotatable platen 106 having a surface to support a polishing pad 108; a carrier head 116 to hold a substrate in contact with the polishing pad; and a polishing liquid distribution system, the polishing liquid distribution system including a dispenser 124  positioned to deliver a polishing liquid to a portion of a polishing surface of the polishing pad, a first wiper blade 180 to block polishing liquid on the polishing surface, and a second wiper blade 180 to block polishing liquid on the polishing surface. 

Kajiwara et al fails to teach that the first wiper blade extends downwardly at a different angle than the second wiper blade.  

Regarding claim 16: Kajiwara et al fails to teach that the first wiper blade extends substantially vertically relative to the polishing surface.  

Recall the teachings of the apparatus of Terada et al as illustrated in the JP patent.
A plurality of plates or a plate separated into at least two regions is also recited in the various version of the JP/US/TW patents. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Kajiwara et al with the suggestion of the various versions of the prior art of Terada that the angle of the rigid body/wiper blades are adjustable so as to optimize the flow/blocking of the slurry relative to the polishing surface.

Regarding claim 17:	 The apparatus of claim 16, wherein the second wiper blade180 is slanted relative to the polishing surface. See col. 12 lines 18-59 of Kajiwara et al.

Regarding claim 18:	 The apparatus of claim 15, wherein the second wiper blade 180 is slanted relative to the polishing surface.  See col. 12 lines 18-59 of Kajiwara et al and see Figs. 14-17

Regarding claim 19:	The apparatus of claim 15, comprising a first actuator 146 to adjust a height of the first rigid body relative to and/or a pressure of the first rigid body on the polishing surface, and a second actuator 146 to adjust a height of the second rigid body relative to and/or a pressure of the second rigid body on the polishing surface.  See col. 10 lines 7-39 of Kajiwara et al.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Skrovan (US 5,645,682) teaches a CMP conditioning device and method with barriers 72, 74 where a plurality of wiper blades 73a/73b are mounted to a blade holder.

Fujita (US 7,632,169) teaches a polishing method and polishing apparatus that is provide with barrier 15a see the paragraph joins columns 14 and 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716